Citation Nr: 0004354	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  93-28 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, identified as schizophrenia, chronic, 
undifferentiated type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1983.  She also had relevant active duty for 
training (ACDUTRA) for the period from July 29, 1985, to 
August 16, 1985, in the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1991, in which the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, identified as schizophrenia, chronic, 
undifferentiated type.  The veteran subsequently perfected an 
appeal of that decision.  A video conference hearing on this 
claim was held on October 26, 1999, before Jeff Martin, who 
is a member of the Board and was designated by the chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).

In an October 1995 decision, the Board granted the veteran's 
petition to reopen her claim of entitlement to service 
connection for an acquired psychiatric disorder and remanded 
the case to the RO for additional development of the newly 
reopened service connection claim.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was on active duty for training (ACDUTRA) 
from July 29, 1985, to August 16, 1985.

3.  The veteran's acquired psychiatric disorder, identified 
as schizophrenia, chronic undifferentiated type, is shown to 
be related to her period of ACDUTRA in July 1985.


CONCLUSION OF LAW

An acquired psychiatric disorder, identified as 
schizophrenia, chronic, undifferentiated type, was incurred 
during active military service.  38 U.S.C.A. §§ 101(16), 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.1, 3.102, 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
She has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with her claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  The nexus between active military service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Active 
military service includes active duty, any period of active 
duty training during which the individual was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(24), 106 (West 1991).  A 

"In the line of duty" means an injury or disease incurred 
or aggravated during a period of active military, naval, or 
air service unless such injury or disease was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was a result of his or her abuse of 
alcohol or drugs.  A service department finding that injury, 
disease or death occurred in line of duty will be binding on 
the VA unless it is patently inconsistent with the 
requirements of laws administered by the VA.  38 C.F.R. § 
3.1(m) (1999).  An injury or disease having an onset in 
service will be presumed to have been incurred in the line of 
duty unless the preponderance of the evidence establishes 
that it was due to willful misconduct.  Forshey v. West, 12 
Vet. App. 71 (1998); 38 U.S.C.A. § 105(a) (West 1991).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) 
(1999).  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  38 C.F.R. § 3.1(n)(1) (1999).  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. 
§ 3.1(n)(2).  Willful misconduct will not be determinative 
unless it is the proximate cause of the injury, disease, or 
death.  38 C.F.R. § 3.1(n)(3) (1999).  The simple drinking of 
alcoholic beverage is not of itself willful misconduct.  
38 C.F.R. § 3.301(c)(2) (1999).  If, however, in the drinking 
of a beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct.  Id. 

Evidence of record shows that the veteran was on ACDUTRA from 
eight o'clock in the morning on July 29, 1985 for nineteen 
days, until August 16, 1985, to include travel time.  The 
medical evidence of record shows that she was admitted to 
Windy Hill Hospital in Marietta, Georgia, at 8:27 p.m. on 
July 29, 1985, due to psychotic behavior, and was placed in 
seclusion.  Her admission resulted from her superiors 
noticing that she was acting "bizarrely" and after 
treatment at the clinic at the Fort where she was stationed 
was unsuccessful.  The treatment records indicate that 
amphetamines were found in her system, and these are noted as 
a possible cause for her behavior.  However, the discharge 
summary states that "in view of the long-term nature, in 
terms of the duration of time that her psychosis persists, 
one must seriously consider an underlying functional 
disorder."  Her diagnosis was an acute psychotic episode of 
unknown etiology.

The veteran was transferred to an army hospital, presumably 
Dwight D. Eisenhower Hospital, on August 1, 1985.  Records 
from Andrews Center, a private treatment facility in Tyler, 
Texas, from November 1985, indicate that the veteran was 
transferred to Andrews from Dwight D. Eisenhower Hospital in 
Georgia where she had been an inpatient for three months.  
The records note that the veteran's psychosis was of 
approximately six months duration at that time, and that it 
started in July 1985 in Georgia, where she was treated at 
Windy Hill Hospital.  She was diagnosed at this time with 
schizophrenia, chronic, undifferentiated type.  Medical 
records show that the veteran has had virtually constant 
psychiatric treatment from July 1985 to the present. 

Additionally, in a September 1996 VA examination report the 
veteran is diagnosed with schizophrenia, chronic, 
undifferentiated type, and the examiner notes that persons 
who appear schizophrenic on amphetamines usually clear up 
after a period of time.  He further states, "I wouldn't 
wonder if this didn't happen while she was on active duty, 
especially due to the chronic nature and persistence of the 
disease."

Based on the foregoing, the Board finds that the medical 
evidence supports a conclusion that her current psychiatric 
disorder had its onset on July 29, 1985, while she was on 
ACDUTRA with the army reserves.  Although the veteran's 
initial hospitalization report diagnoses an acute psychotic 
episode, subsequent hospitalization records indicate that her 
proper diagnosis is schizophrenia, and that it dated back to 
the initial hospitalization. Moreover, while the records show 
that she had a positive amphetamine test at her initial 
hospitalization, and that this could have been a possible 
cause for her psychotic episode at that time, subsequent 
medical evidence noting the longevity of her psychosis absent 
any drug use contradicts this conclusion.  

The Board notes that RO states in its February 1998 
Supplemental Statement of the Case that the veteran was 
exhibiting bizarre behavior upon arrival for her ACDUTRA, and 
thus, her psychosis did not have its onset during active 
service.  However, the initial hospitalization records do not 
state that the veteran was acting bizarrely when she arrived 
for ACDUTRA, rather, they provide no timeframe for her 
bizarre behavior other than to say that her superiors noticed 
this behavior and referred her to the mental health clinic.  
Additionally, her admission to the psychiatric hospital was 
not until 8:27 in the evening, some 12 hours after she 
reported for duty.  The evidence does state that the veteran 
got lost several times on her way to begin her ACDUTRA in 
Georgia.  However, even if this was the beginning of her 
symptoms, and there is no medical evidence asserting onset 
other than on July 29, 1985, it constitutes active service 
because travel time is considered part of ACDUTRA.  

Furthermore, while no official line of duty report is 
available for the events of the veteran's July 1985 ACDUTRA 
period, since it began while she was on active service, the 
onset of her disability can be presumed to have been incurred 
in the line of duty unless the preponderance of the evidence 
establishes that it was due to willful misconduct.  Forshey 
v. West, 12 Vet. App. 71 (1998); 38 U.S.C.A. § 105(a) (West 
1991).  The Board has already concluded, based on medical 
evidence, that her psychosis was not drug induced, and, there 
is no other evidence of willful misconduct on the part of the 
veteran.  38 C.F.R. § 3.1(n) (1999).  Thus, the Board 
determines that willful misconduct is not established and her 
psychosis had its onset in the line of duty.  38 C.F.R. 
§ 3.1(n) (1999).

Therefore, based on the above, the Board finds that the 
evidence of record satisfies the criteria necessary to 
establish entitlement to service connection for the veteran's 
acquired psychiatric disorder, identified as schizophrenia, 
chronic, undifferentiated type, and the veteran's claim 
therefor is granted.   


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, identified as schizophrenia, chronic, 
undifferentiated type, is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

